Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-8) in the reply filed on 12/05/2022 is acknowledged.  The traversal is on the ground(s) “that all groups of claims are sufficiently related to each other that an undue burden would not be placed upon the Examiner” as recited in the reply.  This is not found persuasive for two reasons. First, there is a serious search burden because the groups of inventions require a different field of search. In this case, the product claims of Group I would require a search in CPC F16L23/032 and the method claims of Group II would require a different field of search in at least CPC B29C65/34 and employ a different search strategy and query directed to methods of applying electrical current for welding as noted in the restriction filed on 11/17/2022 on page 3 lines 1-5. Second, the applicant’s traversal filed on 12/05/2022 simply states that “all groups of claims are sufficiently related to each other that an undue burden would not be placed upon the Examiner” without support and evidence of how the groups are related to each other. Further, the applicant’s traversal is silent with regard to the different search strategy noted in the restriction filed on 11/17/2022 on page 3 lines 1-5.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/05/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grooves of claim 7 and “the grooves…constructed as concentrically extending circles” of claim 8 must be shown or the features canceled from the claims.  No new matter should be entered.

The drawings are also objected to because of the following:
Fig. 1 includes two reference numerals “6”, one of them pointing at the bolt and the other to the nut. The one directed to the nut should be deleted because the specification in [0028] recites “The clamping means 6 are arranged in the holes 5” and the nut is not arranged in the holes 5.  
Figs. 1 and 2 have inconsistent reference numeral lines where some include an arrow head and others do not. 
Fig. 2 shows an upside-down numeral “8” and the arrow head of numeral 8 appears to be off from the line of 8. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following: 
The recitation “wherein the pipe ends each have a prewelding neck, two loose type flanges, wherein a loose type flange is arranged at each pipe end,” in lines 3-4 and should be “wherein the pipe ends each have a prewelding neck, a loose type flange, wherein [[a]] the loose type flange is arranged at each pipe end,” since “the pipe ends” is followed by “each” and there is only one flange at each end, not two.
The recitation “pipe ends (2)” in line 2 and should be “pipe ends 
The recitation “of plastics material” in lines 1 and 3 should be “of plastic material” to avoid any confusion that the pipe ends are made of more than one plastic and in [0016] of the specification discloses the pipe ends are made of a single plastic material polyethylene (PE). 
The recitation “conductive plastics material” in line 8 should be “conductive plastic material” for the same reason above and in [0014] discloses the sealing element is made of thermoplastic elastomer material (TPE). 
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph [0001] recites “Swiss Patent Application No. 01329/29” and should be “Swiss Patent Application No. 01329/20” since the application ends with a “0” and not a “9”. 
Paragraph [0002] recites similar language to the abstract and is objected to for the same reasons above with regard to the objections to the abstract. 
Paragraphs [0002], [0003], [0005], [0007], [0009]-[0012], [0016], [0021], and [0028] recites “plastics” and should be “plastic” for the same reasons above with regard to objections to the abstract. 
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 is objected to because a plurality of elements or steps are present in each claim and should be separated by a line indentation to eliminate confusion as to which elements are included in a “wherein” clause. See 37 CFR 1.75(i).
Claim 1 in lines 3-5 recites “wherein the pipe ends (2) each have a prewelding neck (3), two loose type flanges (4), wherein a loose type flange (4) is arranged at each pipe end (2)” and should be “wherein the pipe ends (2) each have a prewelding neck (3), a loose type flange (4), wherein [[a]] the loose type flange (4) is arranged at each pipe end (2)” since “the pipe ends” is followed by “each” and there is only one flange at each end, not two.
Claim 1 in lines 1-3 recites “two pipeline ends made of plastics material…pipe ends (2) made of plastics material” and should be “two pipeline ends made of  plastic material…pipe ends (2) made of plastic material” to avoid any confusion that the pipe ends are made of more than one plastic and in [0016] of the specification discloses the pipe ends are made of a single plastic material polyethylene (PE).
Claim 1 in line 9 recites “conductive plastics material” and should be “conductive plastic material” for the same reasons objected above to the specification and in [0014] of the specification discloses the sealing element is made of thermoplastic elastomer material (TPE). 
Claim 3 in line 2 recites ““conductive plastics material” and should be “conductive plastic material” for the same reasons objected above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the grooves” which lacks antecedent basis and is unclear if claim 8 was intended to initially introduce grooves or depend from claim 7 instead of claim 1. For examination purposes, claim 8 will be interpreted as depending from claim 7 instead of claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “the sealing element (7) is constructed in one piece.”, however, claim 1 in line 9 recites “the sealing element…exclusively one material.” which in light of the specification defines “exclusively one material” as the sealing element 7 is constructed in one piece. See [0010] of the specification that recites “wherein the sealing element comprises a conductive plastics material and exclusively one material…The sealing element consequently has no additional individual components or the sealing element is constructed in one piece. This has the advantage that no additional assembly complexity is required.”. Accordingly, claim 2 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al. (US 5,581,019 hereainfter “Minor”) in view of BAENNINGER KUNSTSTOFF PRODUKTE (DE 202004013061 U1, hereinafter “Baenninger”).
In regard to claims 1 and 2, Minor discloses a flange connection (Fig. 7, flange connection between flanges 32 and 34) for connecting two pipeline ends containing two mutually opposing pipe ends (Fig. 7, the pipe portions of flanges 32 and 34 define mutually opposing pipeline ends similar to the applicant’s invention of pipeline ends 2 shown in Fig. 1), comprising: 
wherein the pipe ends each have a prewelding neck (Fig. 7, flanges 32 and 34 define a prewelding neck similar to the applicant’s invention of a prewelding neck 3 shown in Fig. 1 which is a flange that extends from the pipe ends. See note below with regard to the term “prewelding”.), 
wherein the prewelding necks have holes for mutual clamping (Fig. 7, bolt holes of each flanges 32 and 34), clamping means (Fig. 7, bolts that extend through the holes of 32 and 34), 
wherein the clamping means are arranged in the holes (Fig. 7, bolts are arranged in the holes of the flanges 32 and 34) and serve to mutually pull together the pipeline ends (Fig. 7, the bolts pulls 32 and 34 together and an example of the cross-section showing the bolt can be seen in Fig. 8), and 
a sealing element (Fig. 7, seal 10), wherein the sealing element comprises a conductive plastic material (Fig. 7 and in 3:27-34 discloses the gasket 10 can be made from a conductive polymer, therefore, gasket 10 comprises a conductive plastic material) and exclusively one material (Fig. 7, seal 10 can be reasonably interpreted as exclusively one material since the seal 10 is a single piece that defines the sealing between 32 and 34 without any separate additional sealing components. This interpretation is consistent with the applicant’s specification in paragraph [0010]. Also see above under the section 35 USC § 112 with regard to claim 2.).  
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “prewelding neck” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “neck".  Therefore, little patentable weight is given to "prewelding".
Minor does not expressly disclose the pipe ends are made of plastic material and a loose type flange arranged at each pipe end.
In the related field of flange connections, Baenninger teaches a loose type flange connection (Fig. 1, two pipe ends 04 and 05 each have a prewelding neck and two loose type flanges 09 and 10) to create a pressure-tight connection (In [0023] of the English translation discloses the rings 09 and 10 provides a pressure-tight connection) and pipe ends made of plastic for good injection molding properties (Fig. 1, pipe ends 04 and 05 and in [0002-0003] of the English translation discloses pipe ends and fittings made of plastic such as polyethylene provide good injection molding properties).
It would have been obvious to one having ordinary skill in the art to have substituted the flange connection of Minor for the loose type flange connection having pipe ends made of plastic of Baenninger in order to have the advantage of a pressure tight connection and plastic parts that provide good injection molding properties. See MPEP § 2143(I)(B) with regard to simple substitution of one know element for another to obtain predictable results. In this case, one of ordinary skill in the art would recognize there are a variety of flange connections having a same sealing surface and it would have been obvious to substitute one flange connection for another known flange connection to obtain predictable results. 
In regard to claim 3, Minor and Baenninger discloses a flange connection according to claim 1, and Minor further discloses the conductive plastic material is constructed in a homogeneous manner (Figs. 1-2 and 7-10 show the material of gasket 10 is homogeneous such that the gasket 10 is formed in a uniform and single piece. In 12:37-65 discloses the gasket is molded, therefore, the material that forms the gasket 10 is homogeneous such that there is not a separate component connected to gasket 10.).  
In regard to claim 6, Minor and Baenninger discloses a flange connection according to claim 1, wherein the prewelding neck is made of polyethylene (See above for claim 1 for the combination of Minor and Baenninger, where Baenninger teaches pipe ends made of polyethylene for the advantage of good injection molding properties).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 5,581,019) in view of Baenninger (DE 202004013061 U1) and further in view of Gannon (US 2012/0038821 A1).
Minor and Baenninger discloses a flange connection according to claim 1, but does not expressly disclose the sealing element comprises a conductive thermoplastic elastomer material.  
	In the related field of gaskets, Gannon teaches a gasket made of electrically conductive TPE (In [0089-0090] discloses a gasket 388 comprised of thermoplastic elastomer (TPE) and can be made to be electrically conductive sold under a trademark of Cool Polymers, Inc. Paragraphs [0089-0090] also discloses TPE has the advantage of being repeatedly stretched without permanent deformation.). 
It would have been obvious to one having ordinary skill in the art to have modified the gasket material of Minor in view of Baenninger to be made of conductive TPE in order to have the advantage of stretching without deformation as taught by Gannon.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one having ordinary skill in the art to have modified the gasket material of Minor in view of Baenninger for a known material such as conductive thermoplastic elastomer in order to have the advantage of at least excellent electrical conductivity and good adhesion to polyamides as disclosed at https://www.kraiburg-tpe.com/en/creating-connections-electrically-conductive-TPE. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 5,581,019) in view of Baenninger (DE 202004013061 U1) and further in view of Kim et al. (KR 20140085042 A1, hereinafter “Kim”).
In regard to claims 7 and 8, Minor and Baenninger discloses a flange connection according to claim 1, but does not expressly disclose the prewelding neck has grooves at the end face, wherein the grooves in the prewelding neck are constructed as concentrically extending circles.
	In the related field of flange connections, Kim teaches a flange connection (Figs. 1 and 2 show a flange connection) having a prewelding neck (Fig. 1, flange 21 defines a prewelding neck) that includes grooves that are constructed as concentrically extending circles (Figs. 1 and 2, grooves 25 are constructed as concentrically extending circles) pressed against a gasket (Figs. 1 and 2, gasket 13) in order to have the advantage of preventing the gasket from radially dislocating and improved sealing effect (On page 4 of the English translation that recites “The plurality of escape grooves 25…gasket 13 can be improved” discloses the advantage of grooves 25).
	It would have been obvious to one having ordinary skill in the art to have modified the prewelding neck of Minor in view of Baenninger to include grooves that are constructed as concentrically extending circles in order to have the advantage of preventing the gasket from radially dislocating and improved sealing effect as taught by Kim. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baenninger (DE 202004013061 U1) in view of Gannon (US 2012/0038821 A1).
In regard to claims 1 and 2, Baenninger discloses a flange connection (Fig. 1, flange connection 12) for connecting two pipeline ends made of plastic material containing two mutually opposing pipe ends (Fig. 1, pipe ends 04 and 05 defines two mutually opposing pipe ends) made of plastic material (In [0022] of the English translation discloses 04 and 05 can be made of a plastic material such as polyethylene), comprising: 
wherein the pipe ends each have a prewelding neck (Fig. 1, collars 13 define a prewelding neck similar to the applicant’s invention of a prewelding neck 3 shown in Fig. 1 which is a flange that extends from the pipe ends. See note below with regard to the term “prewelding”.), a loose type flange (Fig. 1, rings 09 and 10 define a loose type flange similar to the loose type flange 4 of the applicant’s invention shown in Fig. 1 such that the rings 09 and 10 are separate parts for fastening the prewelding necks.), wherein the loose type flange is arranged at each pipe end (Fig. 1, 09 and 10 are arranged at each pipe end), 
wherein the loose type flanges have holes for mutual clamping (Fig. 1, holes of 09 and 10 that receives bolts 11), clamping means (Fig. 1, bolts 11), 
wherein the clamping means are arranged in the holes (Fig. 1, bolts 11 are arranged in the holes) and serve to mutually pull together the loose type flanges (Fig. 1, bolts 11 serve to pull 09 and 10 together) and the pipeline ends (Fig. 1, bolts 11 serve to pull 04 and 05 together), and 
a sealing element (Fig. 1, seal 14), wherein the sealing element is exclusively one material (Fig. 1, seal 14 can be reasonably interpreted as exclusively one material since the seal 14 is a single piece that defines the sealing between 04 and 05 without any separate additional sealing components. This interpretation is consistent with the applicant’s specification in paragraph [0010]. Also see above under the section 35 USC § 112 with regard to claim 2.).  
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “prewelding neck” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “neck".  Therefore, little patentable weight is given to "prewelding".
Baenninger does not expressly disclose the sealing element is made of conductive plastic material.
In the related field of gaskets, Gannon teaches a gasket made of electrically conductive TPE (In [0089-0090] discloses a gasket 388 comprised of thermoplastic elastomer (TPE) and can be made to be electrically conductive sold under a trademark of Cool Polymers, Inc. Paragraphs [0089-0090] also discloses TPE has the advantage of being repeatedly stretched without permanent deformation.). 
It would have been obvious to one having ordinary skill in the art to have modified the gasket material of Baenninger to be made of conductive TPE in order to have the advantage of stretching without deformation as taught by Gannon.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one having ordinary skill in the art to have modified the gasket material of Baenninger for a known material such as conductive thermoplastic elastomer in order to have the advantage of at least excellent electrical conductivity and good adhesion to polyamides as disclosed at https://www.kraiburg-tpe.com/en/creating-connections-electrically-conductive-TPE. 
In regard to claim 3, Baenninger and Gannon discloses a flange connection according to claim 1, and Baenninger further discloses the conductive plastic material is constructed in a homogeneous manner (Fig. 1 show the material of gasket 14 is homogeneous such that the gasket 10 is formed in a uniform and single piece. Therefore, the material that forms the gasket 14 is homogeneous such that there is not a separate component connected to gasket 14.).  
In regard to claim 4, Baenninger and Gannon discloses a flange connection according to claim 1, and Baenninger further discloses exclusively the sealing element is arranged between the mutually opposing prewelding necks (Fig. 1, exclusively, only the gasket 14 is arranged between the mutually opposing prewelding necks 04 and 05).  
In regard to claim 5, Baenninger and Gannon discloses a flange connection according to claim 1, wherein the sealing element comprises a conductive thermoplastic elastomer material (See above for claim 1 for the same reasoning applied to claim 5 such that the combination of Baenninger and Gannon discloses the sealing element is made of conductive thermoplastic elastomer material).  
In regard to claim 6, Baenninger and Gannon discloses a flange connection according to claim 1, and Baenninger further discloses the prewelding neck is made of polyethylene (In [0022] of the English translation discloses 04 and 05 can be made of a plastic material such as polyethylene).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baenninger (DE 202004013061 U1) in view of Gannon (US 2012/0038821 A1) and further in view of Kim (KR 20140085042 A1).
In regard to claims 7 and 8, Baenninger and Gannon discloses a flange connection according to claim 1, but does not expressly disclose the prewelding neck has grooves at the end face, wherein the grooves in the prewelding neck are constructed as concentrically extending circles.
In the related field of flange connections, Kim teaches a flange connection (Figs. 1 and 2 show a flange connection) having a prewelding neck (Fig. 1, flange 21 defines a prewelding neck) that includes grooves that are constructed as concentrically extending circles (Figs. 1 and 2, grooves 25 are constructed as concentrically extending circles) pressed against a gasket (Figs. 1 and 2, gasket 13) in order to have the advantage of preventing the gasket from radially dislocating and improved sealing effect (On page 4 of the English translation that recites “The plurality of escape grooves 25…gasket 13 can be improved” discloses the advantage of grooves 25).
It would have been obvious to one having ordinary skill in the art to have modified the prewelding neck of Baenninger in view of Gannon to include grooves that are constructed as concentrically extending circles in order to have the advantage of preventing the gasket from radially dislocating and improved sealing effect as taught by Kim. 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
West (US 3,284,108) discloses a loose type flange connection having pipe ends defined by a thermoplastic liner and the flange connection further including a single gasket between the pipe ends.
Irgens (US 2010/0244443 A1) discloses a loose type flange connection having a gasket between two pipe ends.
Rouse (US 508,765) discloses flanges having concentrically extending grooves at an end face.
Davie et al. (US 2003/0042688 A1) discloses a flange connection having a gasket and a capacitor plate to measure gasket compression.
Chiba (WO 2014002814 A1) and Bryant, III (US 6,578,851 B1) discloses a flange connection having at least one a conductive gasket between the flanges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679